Exhibit 10.26

BENEFIT MAINTENANCE PLAN

OF

HUDSON CITY SAVINGS BANK

 

 

Effective December 19, 2006

Amended and Restated Effective As Of December 31, 2008

As Amended by the First Amendment Effective As Of October 21, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS   

Section 1.1

 

Acceleration Event

     1   

Section 1.2

 

Affiliated Employer

     1   

Section 1.3

 

Applicable Limitation

     1   

Section 1.4

 

Bank

     2   

Section 1.5

 

Beneficiary

     2   

Section 1.6

 

Board

     2   

Section 1.7

 

Change in Control

     2   

Section 1.8

 

Change in Control Event

     3   

Section 1.9

 

Code

     3   

Section 1.10

 

Committee

     3   

Section 1.11

 

Company

     3   

Section 1.12

 

Disability

     3   

Section 1.13

 

Eligible Employee

     4   

Section 1.14

 

Employee

     4   

Section 1.15

 

Employer

     4   

Section 1.16

 

Employer Contributions

     4   

Section 1.17

 

ERISA

     4   

Section 1.18

 

ESOP

     4   

Section 1.19

 

Exchange Act

     4   

Section 1.20

 

Fair Market Value of a Share

     4   

Section 1.21

 

Former Member

     5   

Section 1.22

 

Member

     5   

Section 1.23

 

Plan

     5   

Section 1.24

 

Restored ESOP Benefit

     5   

Section 1.25

 

Restored ESOP Death Benefit

     5   

Section 1.26

 

Retirement Plan

     5   

Section 1.27

 

Savings Plan

     5   

Section 1.28

 

Service Recipient

     5   

Section 1.29

 

Share

     5   

Section 1.30

 

Stock Unit

     5   

Section 1.31

 

Supplemental ESOP Account

     5   

Section 1.32

 

Supplemental ESOP Benefit

     6   

Section 1.33

 

Supplemental ESOP Death Benefit

     6   

Section 1.34

 

Supplemental Retirement Benefit

     6   

Section 1.35

 

Supplemental Retirement Death Benefit

     6   

Section 1.36

 

Supplemental Savings Account

     6   

Section 1.37

 

Supplemental Savings Benefit

     6   

Section 1.38

 

Supplemental Savings Death Benefit

     6   

Section 1.39

 

Termination of Service

     6   

Section 1.40

 

Unforeseeable Emergency

     6   

 

(i)



--------------------------------------------------------------------------------

ARTICLE II    MEMBERSHIP   

Section 2.1

Eligibility for Membership

  6   

Section 2.2

Commencement of Membership

  7   

Section 2.3

Termination of Membership

  7    ARTICLE III    BENEFITS TO MEMBERS   

Section 3.1

Supplemental ESOP Benefit

  7   

Section 3.2

Restored

  9   

Section 3.3

Supplemental Retirement Benefit

  10   

Section 3.4

Supplemental Savings Benefit

  12    ARTICLE IV    DEATH BENEFITS   

Section 4.1

Supplemental ESOP Death Benefit

  13   

Section 4.2

Restored ESOP Death Benefit

  14   

Section 4.3

Supplemental Retirement Death Benefit

  14   

Section 4.4

Supplemental Savings Death Benefit

  14   

Section 4.5

Beneficiaries

  14   

Section 4.6

One-Time Payment Elections

  15    ARTICLE V    EARLY DISTRIBUTIONS AND OTHER DISTRIBUTION REQUIREMENTS   

Section 5.1

Unforeseeable Emergency

  15   

Section 5.2

Domestic Relations Order

  15   

Section 5.3

Compliance with Certificate of Divestiture

  15   

Section 5.4

Mandatory Cashout of Small Balances

  15   

Section 5.5

Restrictions on Payments to Key Employees

  16   

Section 5.6

Payment in Shares

  16    ARTICLE VI    TRUST FUND   

Section 6.1

Establishment of Trust

  16   

Section 6.2

Contributions to Trust

  16   

Section 6.3

Unfunded Character of Plan

  16   

 

(ii)



--------------------------------------------------------------------------------

ARTICLE VII    ADMINISTRATION   

Section 7.1

The Committee

  17   

Section 7.2

Liability of Committee Members and Their Delegates

  18   

Section 7.3

Plan Expenses

  18   

Section 7.4

Facility of Payment

  18    ARTICLE VIII    AMENDMENT AND TERMINATION   

Section 8.1

Amendment by the Bank

  18   

Section 8.2

Termination

  19   

Section 8.3

Amendment or Termination by Other Employers

  20    ARTICLE IX    MISCELLANEOUS PROVISIONS   

Section 9.1

Construction and Language

  20   

Section 9.2

Headings

  20   

Section 9.3

Non-Alienation of Benefits

  20   

Section 9.4

Indemnification

  21   

Section 9.5

Severability

  21   

Section 9.6

Waiver

  21   

Section 9.7

Governing Law

  21   

Section 9.8

Withholding

  21   

Section 9.9

No Deposit Account

  22   

Section 9.10

Rights of Employees

  22   

Section 9.11

Status of Plan Under ERISA

  22   

Section 9.12

Successors and Assigns

  22   

Section 9.13

Compliance with Section 409A of the Code

  22   

 

(iii)



--------------------------------------------------------------------------------

BENEFIT MAINTENANCE PLAN

OF

HUDSON CITY SAVINGS BANK

INTRODUCTION

This Benefit Maintenance Plan of Hudson City Savings Bank combines, amends and
restates the ESOP Restoration Plan of Hudson City Savings Bank, the Hudson City
Savings Bank Supplemental Executive Retirement Plan and the Supplementary
Savings Plan of Hudson City Savings Bank, on December 19, 2006, effective as of
January 1, 2005. It has been amended and restated effective as of December 31,
2008.

ARTICLE I

DEFINITIONS

Wherever appropriate to the purposes of the Plan, capitalized terms shall have
the meanings assigned to them under the Retirement Plan, Savings Plan or ESOP,
as applicable; provided, however, that the following special definitions shall
apply for purposes of the Plan, unless a different meaning is clearly indicated
by the context:

Section 1.1 Acceleration Event means, with respect to a Member, any of the
events described in sections 5.1, 5.2, 5.3 and 5.4 on the basis of which the
plan administrator may permit acceleration of the payment of the balance
credited to the Member’s Account.

Section 1.2 Affiliated Employer means the Bank; any corporation which is a
member of a controlled group of corporations (as defined in section 414(b) of
the Code) that includes the Bank; any trade or business (whether or not
incorporated) that is under common control (as defined in section 414(c) of the
Code) with the Bank; any organization (whether or not incorporated) that is a
member of an affiliated service group (as defined in section 414(m) of the Code)
that includes the Bank; any leasing organization (as defined in section 414(n)
of the Code) to the extent that any of its employees are required pursuant to
section 414(n) of the Code to be treated as employees of the Bank; and any other
entity that is required to be aggregated with the Bank pursuant to regulations
under section 414(o) of the Code.

Section 1.3 Applicable Limitation means any of the following: (a) the limitation
on annual compensation that may be recognized under a tax-qualified plan for
benefit computation purposes pursuant to section 401(a)(17) of the Code; (b) the
maximum limitation on annual benefits payable by a tax-qualified defined benefit
plan pursuant to section 415(b) of the Code; (c) the maximum limitation on
annual additions to a tax-qualified defined contribution plan pursuant to
section 415(c) of the Code; (d) the maximum limitation on aggregate annual
benefits and annual additions under a combination of tax-qualified defined
benefit and defined contribution plans maintained by a single employer pursuant
to section 415(e) of the Code; (e) the maximum limitation on annual elective
deferrals to a qualified cash or deferred arrangement



--------------------------------------------------------------------------------

pursuant to section 402(g) of the Code; (f) the annual limitation on elective
deferrals under a qualified cash or deferred arrangement by highly compensated
employees pursuant to section 401(k) of the Code; (g) the annual limitation on
voluntary employee contributions by, and employer matching contributions for,
highly compensated employees pursuant to section 401(m) of the Code and (h) any
limitation on the definition of compensation employed for benefit accrual
purposes under the ESOP, Retirement Plan or Savings Plan pursuant to which
compensation deferred under the Officers’ Deferred Compensation Plan is excluded
solely because of such deferral..

Section 1.4 Bank means Hudson City Savings Bank and any successor thereto.

Section 1.5 Beneficiary means any person, other than a Member or Former Member,
who is determined to be entitled to benefits under the terms of the Plan.

Section 1.6 Board means the Board of Directors of the Bank.

Section 1.7 Change in Control means the happening of any of the following
events:

(a) the occurrence of any event upon which any “person” (as such term is used in
sections 13(d) and 14(d) of the Exchange Act), other than (i) a trustee or other
fiduciary holding securities under an employee benefit plan maintained for the
benefit of employees of Hudson City Bancorp, Inc.; (ii) a corporation owned,
directly or indirectly, by the stockholders of the Hudson City Bancorp, Inc. in
substantially the same proportions as their ownership of stock of Hudson City
Bancorp, Inc.; or (iii) any group constituting a person in which employees of
Hudson City Bancorp, Inc. are substantial members, becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities issued by Hudson City Bancorp, Inc. representing
25% or more of the combined voting power of all of Hudson City Bancorp, Inc.’s
then outstanding securities; or

(b) the occurrence of any event upon which the individuals who were members of
the Board as of the date this Plan was adopted, together with individuals whose
election by the Board or nomination for election by Hudson City Bancorp, Inc.’s
shareholders was approved by the affirmative vote of at least two-thirds of the
members of the Board then in office who were either members of the Board on the
date this Plan is adopted or whose nomination or election was previously so
approved, cease for any reason to constitute a majority of the members of the
Board, but excluding, for this purpose, any such individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of Hudson City Bancorp, Inc. (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act); or

 

2



--------------------------------------------------------------------------------

(c) the shareholders of Hudson City Bancorp, Inc. approve either:

(i) a merger or consolidation of Hudson City Bancorp, Inc. with any other
corporation, other than a merger or consolidation following which both of the
following conditions are satisfied:

(A) either (1) the members of the Board of Hudson City Bancorp, Inc. immediately
prior to such merger or consolidation constitute at least a majority of the
members of the governing body of the institution resulting from such merger or
consolidation; or (2) the shareholders of Hudson City Bancorp, Inc. own
securities of the institution resulting from such merger or consolidation
representing 80% or more of the combined voting power of all such securities
then outstanding in substantially the same proportions as their ownership of
voting securities of Hudson City Bancorp, Inc. before such merger or
consolidation; and

(B) the entity which results from such merger or consolidation expressly agrees
in writing to assume and perform Hudson City Bancorp, Inc.’s obligations under
the Plan; or

(ii) a plan of complete liquidation of Hudson City Bancorp, Inc. or an agreement
for the sale or disposition by Hudson City Bancorp, Inc. of all or substantially
all of its assets; and

(d) any event that would be described in section 1.7(a), (b) or (c) if “Hudson
City Savings Bank” were substituted for “Hudson City Bancorp, Inc.” therein.

Section 1.8 Change in Control Event means, with respect to a Member: (a) a
change in ownership of the Member’s Service Recipient; (b) a change in effective
control of the Member’s Service Recipient; or (c) a change in the ownership of a
substantial portion of the assets of the Member’s Service Recipient. The
existence of a Change in Control Event shall be determined by the plan
administrator in accordance with section 409A of the Code and the regulations
thereunder.

Section 1.9 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any prior law or succeeding law).

Section 1.10 Committee means the Employee Benefit Plans Committee of the Board,
or such other person, committee or other entity as shall be designated by or on
behalf of the Board to perform the duties set forth in Article VII.

Section 1.11 Company means Hudson City Bancorp, Inc. or any successor thereto.

Section 1.12 Disability means, with respect to a Member, any medically
determinable physical or mental impairment which can be expected to result in
death or to last for a continuous period of at least twelve (12) months and as a
result of which either: (a) the

 

3



--------------------------------------------------------------------------------

Member is unable to engage in any substantial gainful activity or (b) the Member
has been receiving income replacement benefits for a period of at least three
(3) months under an accident and health plan covering employees of the Member’s
Employer. The existence of a Disability shall be determined by the plan
administrator in accordance with section 409A of the Code and the regulations
thereunder.

Section 1.13 Eligible Employee means an Employee who is eligible for
participation in the Plan in accordance with the provisions of Article II.

Section 1.14 Employee means any person, including an officer, who is employed by
any Affiliated Employer.

Section 1.15 Employer means the Company and the Bank and any Affiliated Employer
which, with the prior written approval of the Board of Directors of the Company
and subject to such terms and conditions as may be imposed by the Board of
Directors of the Company, shall adopt this Plan.

Section 1.16 Employer Contributions means contributions by any Employer to the
ESOP other than contributions that result in the allocation of Shares.

Section 1.17 ERISA means the Employee Retirement Income Security Act of l974, as
amended from time to time (including the corresponding provisions of any
succeeding law).

Section 1.18 ESOP means the Employee Stock Ownership Plan of Hudson City Savings
Bank, as amended from time to time (including the corresponding provisions of
any successor qualified employee stock ownership plan adopted by the Bank).

Section 1.19 Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time (including the corresponding provisions of any succeeding
law).

Section 1.20 Fair Market Value of a Share means, with respect to a Share on a
specified date:

(a) the final quoted sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which like Shares are listed or admitted to
trading; or

(b) if the Shares are not listed or admitted to trading on any such exchange,
the closing bid quotation with respect to a Share on such date on the National
Association of Securities Dealers Automated Quotations System, or, if no such
quotation is provided, on another similar system, selected by the Committee,
then in use; or

(c) if sections 1.20(a) and (b) are not applicable, the fair market value of a
Share as determined by an appraiser independent of any Employer and experienced
and expert in the field of corporate appraisal.

 

4



--------------------------------------------------------------------------------

Section 1.21 Former Member means a person whose membership in the Plan has
terminated as provided under section 2.3.

Section 1.22 Member means any person who is participating in the Plan in
accordance with its terms.

Section 1.23 Plan means the Benefit Maintenance Plan of Hudson City Savings
Bank, as amended from time to time (including the corresponding provisions of
any successor plan adopted by the Bank or Company).

Section 1.24 Restored ESOP Benefit means the benefit payable pursuant to section
3.2 of the Plan.

Section 1.25 Restored ESOP Death Benefit means the death benefit payable
pursuant to section 4.2 of the Plan.

Section 1.26 Retirement Plan means the Employees’ Retirement Plan of Hudson City
Savings Bank as amended from time to time (including the corresponding
provisions of any successor qualified defined benefit pension plan adopted by
the Bank).

Section 1.27 Savings Plan means the Profit Incentive Bonus Plan of Hudson City
Savings Bank as amended from time to time (including the corresponding
provisions of any successor qualified 401(k) plan adopted by the Bank).

Section 1.28 Service Recipient means with respect to a Member on any date:
(a) the corporation for which the Member is performing services on such date;
(b) all corporations that are liable to the Member for the benefits due to him
under the Plan; (c) a corporation that is a majority shareholder of a
corporation described in section 1.28(a) or (b); or (d) any corporation in the
chain, ending in a corporation described in section 1.28(a) or (b).

Section 1.29 Share means a share of common stock, par value $.01 per share, of
Hudson City Bancorp, Inc.

Section 1.30 Stock Unit means a right to receive a payment under the Plan in an
amount equal, on the date as of which such payment is made, to the Fair Market
Value of a Share.

Section 1.31 Supplemental ESOP Account means a bookkeeping account that is
credited with Stock Units and Employer Contributions to reflect all Shares and
Employer Contributions (including any reallocation of amounts forfeited upon the
termination of employment of others participating in the ESOP), respectively,
that cannot be allocated to a Member’s account under the ESOP due to the
Applicable Limitations.

 

5



--------------------------------------------------------------------------------

Section 1.32 Supplemental ESOP Benefit means the benefit payable pursuant to
section 3.1 of the Plan.

Section 1.33 Supplemental ESOP Death Benefit means the death benefit payable
pursuant to section 4.1 of the Plan.

Section 1.34 Supplemental Retirement Benefit means the benefit payable pursuant
to section 3.3 of the Plan.

Section 1.35 Supplemental Retirement Death Benefit means the death benefit
payable pursuant to section 4.3 of the Plan.

Section 1.36 Supplemental Savings Account means a bookkeeping account
established a Member for purposes of measuring the Member’s benefit (including
interest earned before or after the date hereof on any contributions) under the
frozen Supplementary Savings Plan of Hudson City Savings Bank.

Section 1.37 Supplemental Savings Benefit means the benefit payable pursuant to
section 3.4 of the Plan.

Section 1.38 Supplemental Savings Death Benefit means the death benefit payable
pursuant to section 4.4 of the Plan.

Section 1.39 Termination of Service means the later of (i) the date of the
Employee’s separation from service (as defined in section 409A of the Code) with
all Employers in all capacities other than as a non-employee director, whether
by resignation, discharge, death, disability, retirement or otherwise.

Section 1.40 Unforeseeable Emergency means, with respect to a Member, a severe
financial hardship to the Member resulting from illness or accident of the
Member, the Member’s spouse or a dependent (within the meaning of section 152(e)
of the Code) of the Member, loss of the Member’s property due to casualty, or
other similar, extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Member. The existence of an Unforeseeable
Emergency shall be determined by the plan administrator in accordance with
section 409A of the Code and the regulations thereunder.

ARTICLE II

MEMBERSHIP

Section 2.1 Eligibility for Membership.

Only Eligible Employees may be or become Members. An Employee shall become an
Eligible Employee if:

(a) he has been designated an Eligible Employee by resolution of the Board; and

(b) he is a Member of the ESOP and/or Retirement Plan and/or a Participant in
the Savings Plan and the benefits to which he is entitled thereunder are limited
by one or more of the Applicable Limitations;

 

6



--------------------------------------------------------------------------------

provided, however, that no person shall be named an Eligible Employee, nor shall
any person who has been an Eligible Employee continue as an Eligible Employee,
to the extent that such person’s participation, or continued participation, in
the Plan would cause the Plan to fail to be considered maintained for the
primary purpose of providing deferred compensation for a select group of
management or highly compensated employees for purposes of ERISA. The Board may,
in its sole discretion, designate that an Employee become an Eligible Employee
as to any or all of (i) the Supplemental ESOP Benefit under section 3.1 and
Supplemental ESOP Death Benefit under section 4.1, (ii) the Restored ESOP
Benefit under section 3.2 and the Restored ESOP Death Benefit under section 4.2,
(iii) the Supplemental Retirement Benefit under section 3.3 and the Supplemental
Retirement Death Benefit under section 4.3 and/or (iv) the Supplemental Savings
Benefit under section 3.4 and the Supplemental Savings Death Benefit under
section 4.4. Effective as of January 1, 2004, Supplemental Savings Benefits have
been frozen, with the effect that after such date, no additional additions or
adjustments shall be made to such benefits, except to reflect earnings
adjustments on existing balances.

Section 2.2 Commencement of Membership.

An Employee shall become a Member on the date when he is first designated as an
Eligible Employee by the Board, unless the Board shall, by resolution, establish
an earlier or later effective date of participation for a Member.

Section 2.3 Termination of Membership.

Membership in the Plan shall cease on the earlier of (a) the date of the
Member’s Termination of Service or (b) the date on which he ceases to be an
Eligible Employee.

ARTICLE III

BENEFITS TO MEMBERS

Section 3.1 Supplemental ESOP Benefit.

(a) A Member who has been designated by the Board under section 2.1 for a
Supplemental ESOP Benefit under this Plan shall be eligible for such benefit in
an amount equal to the sum of:

(i) a number of Stock Units equal to the excess (if any) of (A) the aggregate
number of Shares (including any reallocation of Shares forfeited upon the
termination of employment of others participating in the ESOP) that would have
been credited to the Member’s account under the ESOP in the absence of the
Applicable Limitations over (B) the number of Shares actually credited to his
account under the ESOP; plus

 

7



--------------------------------------------------------------------------------

(ii) if and to the extent that Employer Contributions to the ESOP result in
allocations to the Member’s account of assets other than Shares, an amount equal
to the excess (if any) of (A) the aggregate amount of Employer Contributions
(including any reallocation of amounts forfeited upon the termination of
employment of others participating in the ESOP) that would have been credited to
the Member’s account under the ESOP in the absence of the Applicable Limitations
over (B) the aggregate amount of Employer Contributions (including any
reallocation of amounts forfeited upon the termination of employment of others
participating in the ESOP) actually credited to the Member’s account under the
ESOP;

adjusted for earnings and losses as provided section 3.1(b); provided, however,
that if the Member dies before the payment of such Supplemental ESOP Benefit
begins, no benefit shall be payable under this section 3.1 and the Supplemental
ESOP Death Benefit, if any, which may be payable shall be determined under
section 4.1, if applicable to such Member.

(b) In the case of a Member who is eligible for the Supplemental ESOP Benefit,
the Committee shall cause to be maintained a Supplemental ESOP Account. Each
Supplemental ESOP Account shall be credited with Stock Units (in respect of
Shares) and Employer Contributions as of the date on which such Shares and
Employer Contributions, as well as any allocations of unallocated assets held in
a suspense account, would have been credited to the Member’s account in the ESOP
in the absence of the Applicable Limitations. The balance credited to the
Supplemental ESOP Account shall be adjusted for earnings or losses as follows:

(i) all Stock Units shall be adjusted from time to time so that the value of a
Stock Unit on any date is equal to the Fair Market Value of a Share on such
date, and the number of Stock Units shall be adjusted as and when appropriate to
reflect any stock dividend, stock split, reverse stock split, exchange,
conversion, or other event generally affecting the number of Shares held by all
holders of Shares; and

(ii) (A) except as provided in section 3.1(b)(ii)(B), the balance credited to
the Supplemental ESOP Account that does not consist of Stock Units shall be
credited with interest as of the last day of each calendar quarter at the
highest rate of interest credited on certificates of deposit issued by the Bank
during that calendar quarter; or

(B) if and to the extent permitted by the Committee, the balance credited to
Supplemental ESOP Account that does not consist of Stock Units shall be adjusted
as though such Employer Contributions had been contributed to a trust fund and
invested, for the benefit of the Member, in such investments at such time or
times as the Member shall have designated in such form and manner as the
Committee shall prescribe;

provided, however, that to the extent that the Member shall receive on a current
basis any dividend paid with respect to Shares credited to his account under the
ESOP, the bookkeeping

 

8



--------------------------------------------------------------------------------

account established for him under this Plan shall not be adjusted to reflect
such dividend and, instead, the Member shall be paid an amount per Stock Unit
equal to the dividend per Share received by the Member under the ESOP at
substantially the same time as such dividend is paid under the ESOP.

(c) The Supplemental ESOP Benefit payable to a Member hereunder shall be paid in
a single lump sum as soon as practicable during the calendar year following the
calendar year in which the Member’s Termination of Service occurs and shall be
in an amount equal to the balance of his Supplemental ESOP Account.
Notwithstanding the foregoing, a Member may, within 30 days after first becoming
eligible to participate in the Plan for purposes of receiving a Supplemental
ESOP Benefit, specify that the Supplemental ESOP Benefit be paid in a different
form or commencing at a different time by filing a written election, in such
form and manner as the Committee may prescribe, within such 30-day period;
provided, however, that such election shall be applicable only with respect to
compensation payable for services to be performed subsequent to the election.

(d) Notwithstanding anything in the Plan to the contrary, any Member who will be
seventy (70) years old or older as of December 31, 2006 may, by written election
on or before December 31, 2006 and in such form and manner as the Committee may
prescribe, elect to terminate participation in the Plan with respect to the
Supplemental ESOP Benefit and receive payment in an amount equal to the balance
of his Supplemental ESOP Account on a specified date or pursuant to a specified
schedule; provided, however, that no such payment(s) shall be made prior to
January 1, 2007.

Section 3.2 Restored ESOP Benefit.

(a) A Member who has been designated by the Board under section 2.1 to recover
the Restored ESOP Benefit shall be entitled, upon his Termination of Service
upon or after attaining normal retirement age or being eligible for an early
retirement benefit under the terms of the Retirement Plan, to an unfunded,
unsecured promise from the Bank to receive an amount determined by:

(i) projecting the total number of Shares that would have been allocated to the
Member’s account under the terms of the ESOP and the ESOP Restoration Plan had
the Member continued in the employ of the Bank measured from the date the Member
was first eligible to participate in the ESOP until the ESOP loan was repaid in
full and all of the Shares acquired when the ESOP loan was made were allocated;
and then

(ii) reducing the number of Shares projected in section 3.2(a)(i) above, by the
actual number of Shares allocated to the Member under the terms of the ESOP and
the ESOP Restoration Plan as of the last day of the final plan year of the ESOP
in which the Member was an active Member for purposes of allocations under the
ESOP; and

(iii) multiplying the number of Shares determined in section 3.2(a)(ii) above by
the average of the closing prices of such Shares at the end of each fiscal

 

9



--------------------------------------------------------------------------------

quarter during the preceding twelve fiscal quarters immediately preceding (or
such fewer quarters as the Member has been a Member) the Member’s Termination of
Service;

provided, however, that if the Member dies before the payment of such Restored
ESOP Benefit begins, no benefit shall be payable under this section 3.2 and the
Restored ESOP Death Benefit, if any, which may be payable shall be determined
under section 4.2, if applicable to such Member.

(b) The projection of Shares required by section 3.2(a)(i) above shall be
performed by a public accountant based on assumptions which the Committee has
approved as reasonable at the time the calculation of the benefit payable to the
Member is performed.

(c) The Restored ESOP Benefit payable to a Member hereunder shall be paid in a
single lump sum as soon as practicable during the calendar year following the
calendar year in which the Member’s Termination of Service occurs and shall be
in an amount determined pursuant to section 3.2(a) above. Notwithstanding the
foregoing, a Member may, within 30 days after first becoming eligible to
participate in the Plan for purposes of receiving a Restored ESOP Benefit,
specify that the Restored ESOP Benefit be paid in a different form or commencing
at a different time by filing a written election, in such form and manner as the
Committee may prescribe, within such 30-day period; provided, however, that such
election shall be applicable only with respect to compensation payable for
services to be performed subsequent to the election.

(d) Notwithstanding anything in the Plan to the contrary, any Member who will be
seventy (70) years old or older as of December 31, 2006 may, by written election
on or before December 31, 2006 and in such form and manner as the Committee may
prescribe, elect to terminate participation in the Plan with respect to the
Restored ESOP Benefit and receive payment of the Restored ESOP Benefit in an
amount determined pursuant to section 3.2(a) above on a specified date or
pursuant to a specified schedule; provided, however, that no such payment(s)
shall be made prior to January 1, 2007.

Section 3.3 Supplemental Retirement Benefit.

(a) A Member who has been designated by the Board under section 2.1 to receive
the Supplemental Retirement Benefit shall be eligible for a Supplemental
Retirement Benefit under this Plan in an amount equal to the excess of :

(i) The normal retirement allowance, early retirement allowance or disability
retirement allowance (as applicable) to which he would be entitled under the
Retirement Plan in the absence of the Applicable Limitations; over

(ii) The actual normal retirement allowance, early retirement allowance or
disability retirement allowance (as applicable) to which he is entitled under
the Retirement Plan;

in each case computed as of the date on which his benefit under the Retirement
Plan is scheduled to commence. The Committee may, in its discretion grant
additional years of credited service for purposes of computing the Supplemental
Retirement Benefit; in such event the calculation in section 3.3(a)(i) shall
reflect such additional years of credited service.

 

10



--------------------------------------------------------------------------------

(b) The Supplemental Retirement Benefit shall become 100% vested and
nonforfeitable if a Member terminates employment on or after the date he attains
age 65, has ten (10) years of service, dies or becomes disabled (within the
meaning of the Retirement Plan). If a Member terminates employment while the
Plan is still in effect and prior to any of the foregoing events, he shall
forfeit all rights to a Supplemental Retirement Benefit.

(c) In the event of a Change in Control, the Supplemental Retirement Benefit
shall become 100% vested and nonforfeitable and no actuarial reductions shall be
applied.

(d) The Supplemental Retirement Benefit shall be paid:

(i) To a married Member, in a monthly 100% joint and survivor annuity payable
for the life of the Member, beginning on the first day of the month coincident
with or next following the date of his retirement and upon his death, the
monthly payment shall continue to his surviving spouse for her life, or to his
child up to age 21 if his surviving spouse dies;

(ii) To an unmarried Member, in a monthly single life annuity, beginning on the
first day of the month coincident with or next following the date of his
retirement and ending with the monthly payment immediately preceding his date of
death;

provided, however, that if the Member dies before the payment of such
Supplemental Retirement Benefit begins, no benefit shall be payable under this
section 3.3 and the Supplemental Retirement Death Benefit, if any, which may be
payable shall be determined under section 4.3, if applicable to such Member. For
this purpose, a Member’s marital status shall be determined as of the date of
the first benefit payment.

(d) With the consent of the Committee, a Member may, within thirty (30) days
after first becoming eligible to participate in the Plan for purposes of
receiving the Supplemental Retirement Benefit, elect that the Supplemental
Retirement Benefit be paid in a different form or commencing at a different time
by filing a written election, in such form and manner as the Committee may
provide, within such thirty (30) day period, and the amount of such benefit
shall be the actuarial equivalent of the benefit payable in the absence of such
election; provided, however, that such election shall be applicable only with
respect to compensation payable for services to be performed subsequent to the
election. The actuarial equivalent shall be computed on the basis of an eight
percent (8%) interest rate assumption and the Unisex Pension Mortality Table for
1984 with ages set back two (2) years.

(e) Notwithstanding section 3.3(d), each Member may elect at any time that the
Supplemental Retirement Benefit be paid in a different form or commencing at a
different time by filing a written election, in such form and manner as the
Committee may provide; provided, however, that

 

11



--------------------------------------------------------------------------------

(i) Any such election shall not take effect until twelve (12) months after it is
received by the Committee; and

(ii) In the case of an election to defer a payment to be made on account of an
event other than the Member’s death, Disability or Unforeseeable Emergency, the
first payment made under such election shall not occur until at least five
(5) years later than such payment would otherwise have been made; and

(iii) In the case of an election to defer a payment to be made at a specified
time or pursuant to a fixed schedule, such election shall be made at least
twelve (12) months prior to the date the payment (or the first payment, if
applicable), is scheduled to be made.

Section 3.4 Supplemental Savings Benefit.

(a) A Member who has been designated by the Board under section 2.1 to receive
the Supplemental Retirement Benefit shall be entitled to the amount credited to
his Supplemental Savings Account as of December 31, 2004, plus interest credited
as of the end of each calendar quarter until the date of payment at the highest
rate of interest credited on certificates of deposit issued by the Bank during
that calendar quarter or according to such other interest crediting or
investment earnings mechanism as the Committee may authorize. The Supplemental
Savings Benefit shall be paid in a single lump sum as soon as practicable
following the last day of the calendar year in which (i), (ii), (iii) or
(iv) below occurs, as designated by the Member on his membership form prior to
the date he became a Member:

(i) The Member’s Termination of Service,

(ii) The Member attains a designated age not less than age 59 1⁄2 or greater
than age 70 1⁄2,

(iii) The earlier of (i) or (ii), or

(iv) The later of (i) or (ii);

provided, however, that if the Member dies before payment of the Supplemental
Savings Benefit begins, no benefit shall be payable under this section 3.4 and
the Supplemental Savings Death Benefit, if any, which may be payable shall be
determined under section 4.4, if applicable to such Member. In the event that a
Member failed to designate a commencement date in accordance with the foregoing,
payment shall be made in accordance with section 3.4(a)(i).

(b) Notwithstanding anything to the contrary in section 3.4(a), a Member or
former Member may, subject to the Committee’s approval, by written election
given in such form and manner as the Committee may prescribe, make an
irrevocable election to receive distribution of his Supplemental Savings Account
in annual installments over a period not to exceed fifteen (15) years; provided,
however, that

(i) Any such election shall not take effect until twelve (12) months after it is
received by the Committee; and

 

12



--------------------------------------------------------------------------------

(ii) Such election shall be made at least twelve (12) months prior to the date
the payment (or the first payment, if applicable), is scheduled to be made.; and

(iii) Such election shall conform to the requirements of section 409A of the
Code.

(c) The Committee shall maintain, or cause to be maintained, records showing the
individual balances of each Member’s Supplemental Savings Account. At least once
a year, each Member shall be furnished with a statement setting forth the value
of his Supplemental Savings Account.

ARTICLE IV

DEATH BENEFITS

Section 4.1 Supplemental ESOP Death Benefit.

If a Member who is eligible for a Supplemental ESOP Benefit under section 3.1
dies before the payment of such benefit begins, a Supplemental ESOP Death
Benefit shall be payable to the Member’s Beneficiary under this Plan in amount
equal to the balance credited to the Supplemental ESOP Account established for
the Member under section 3.1(b). Such benefit shall be paid in a single lump as
soon as practical during the calendar year following the death of the Member,
and the Supplemental ESOP Account established for such Member pursuant to
section 3.1(b) shall continue to be adjusted as provided therein through the
last day of the last calendar month to end prior to the date of payment.

 

13



--------------------------------------------------------------------------------

Section 4.2 Restored ESOP Death Benefit.

If a Member who is eligible for a Restored ESOP Benefit under section 3.2 dies
before the payment of such benefit begins, a Restored ESOP Death Benefit shall
be payable to the Member’s Beneficiary under this Plan in amount determined
pursuant to section 3.2(a). Such benefit shall be paid in a single lump as soon
as practical during the calendar year following the death of the Member.

Section 4.3 Supplemental Retirement Death Benefit.

If a Member who is eligible for a Supplemental Retirement Benefit under
section 3.3 has completed ten (10) years of service and dies before the payment
of such benefit begins, a Supplemental Retirement Death Benefit shall be payable
to such Member’s spouse, or child up to age 21 if his surviving spouse dies, in
the form of a 100% joint and survivor annuity such that his spouse (or child, if
applicable) shall receive 100% of the annuity that the Member would have
received if the Member had retired on the day before his death and began to
receive a 100% joint and survivor annuity. Written election (which may, subject
to the requirements of section 409A of the Code, be revoked at any time) may be
made to waive this preretirement joint and survivor annuity. Such waiver will
not be valid unless endorsed by the Member’s spouse’s notarized (or witnessed)
consent.

Section 4.4 Supplemental Savings Death Benefit

If a Member who is eligible for a Supplemental Savings Benefit under section 3.4
dies before payment of any or all of the balance of his Supplemental Savings
Account, a Supplemental Savings Death Benefit shall be payable in a single lump
sum to the Member’s Beneficiary under this Plan as soon as practical during the
calendar year following the Member’s death in the amount of the balance of his
Supplemental Savings Account.

Section 4.5 Beneficiaries.

A Member or Former Member may designate a Beneficiary or Beneficiaries to
receive any survivor benefits payable under the Plan upon his death. Any such
designation, or change therein or revocation thereof, shall be made in writing
in the form and manner prescribed by the Committee, shall be revocable until the
death of the Member, and shall thereafter be irrevocable; provided, however,
that any change or revocation shall be effective only if received by the
Committee prior to the Member’s or Former Member’s death. If a Member or Former
Member shall die without having effectively named a Beneficiary, he shall be
deemed to have named his estate as his sole Beneficiary. If a Member or Former
Member and his designated Beneficiary shall die in circumstances which give rise
to doubt as to which of them shall have been the first to die, the Member or
Former Member shall be deemed to have survived the Beneficiary. If a Member or
Former Member designates more than one Beneficiary, all shall be deemed to have
equal shares unless the Member or Former Member shall expressly provide
otherwise.

 

14



--------------------------------------------------------------------------------

Section 4.6 One-Time Payment Elections.

Each Member may, at any time prior to January 1, 2009, elect that any benefit
payable under the Plan after December 31, 2008 be paid at a time or in a form
permitted under the Plan other than time and form in effect before the election
is made; provided, however that such election shall not result in any payment
being made prior to January 1, 2009.

ARTICLE V

EARLY DISTRIBUTIONS AND OTHER DISTRIBUTION REQUIREMENTS

Section 5.1 Unforeseeable Emergency.

In the event that a Member has suffered an Unforeseeable Emergency, the
Committee may, in its sole discretion and to the extent permitted under section
409A of the Code, allow such Member to obtain a lump sum withdrawal of an amount
credited to him under the Plan that does not exceed the amount necessary to
alleviate the Unforeseeable Emergency.

Section 5.2 Domestic Relations Order.

To the extent required to comply with the terms of a domestic relations order
(within the meaning of section 414(p) of the Code) directed to and served upon
the Plan, the Committee may direct the payment of all or any portion of the
amount credited to him under the Plan at any time or in accordance with any
payment schedule set forth in such order.

Section 5.3 Compliance with Certificate of Divestiture.

To the extent necessary to effect compliance with a certificate of divestiture
(within the meaning of section 1043(b)(2) of the Code), the Committee may permit
the distribution of all or a portion of the amount credited to him under the
Plan earlier than the times otherwise provided in the Plan.

Section 5.4 Mandatory Cashout of Small Balances.

Notwithstanding anything in the Plan to the contrary but subject to section 5.5
if, as of December 31st of any calendar year in which the Member’s Termination
of Service occurs, (i) the aggregate amount payable in respect of the
Supplemental ESOP Benefit, the Restored ESOP Benefit and the Supplemental
Savings Benefit is $10,000 or less, and/or (ii) the amount payable in respect of
the Supplemental Retirement Benefit is $10,000 or less, in each case, the entire
amount credited to him in respect of such benefit(s) shall be distributed in a
single lump sum payment as soon as practicable during the immediately following
calendar year (but in no event later than the later of December 31st of the year
in which the Member’s Termination of Service occurs and the fifteenth (15th) day
of the third (3rd) month following the Member’s Termination of Service).

 

15



--------------------------------------------------------------------------------

Section 5.5 Restrictions on Payments to Specified Employees.

Notwithstanding anything in the Plan to the contrary, to the extent required
under section 409A of the Code, no payment to be made to a specified employee
(within the meaning of section 409A of the Code) on or after the date of his
Termination of Service shall be made sooner than, and shall if necessary be
deferred to, six (6) months after such Termination of Service.

Section 5.6 Payment in Shares.

Notwithstanding anything in the Plan to the contrary, any benefit payable under
the Plan that is denominated in Stock Units or other phantom Shares or adjusted
for earnings based on changes in the value of a Share may, at the discretion of
the Committee be paid by distribution to the payment recipient of a number of
Shares of equivalent value.

ARTICLE VI

TRUST FUND

Section 6.1 Establishment of Trust.

The Company may establish a trust fund which may be used to accumulate funds to
satisfy benefit liabilities to Members, Former Members and their Beneficiaries
under the Plan; provided, however, that the assets of such trust shall be
subject to the claims of the creditors of the Company in the event that it is
determined that the Company is insolvent; and provided, further, that the trust
agreement shall contain such terms, conditions and provisions as shall be
necessary to cause the Company to be considered the owner of the trust fund for
federal, state or local income tax purposes with respect to all amounts
contributed to the trust fund or any income attributable to the investments of
the trust fund. The Company shall pay all costs and expenses incurred in
establishing and maintaining such trust. Any payments made to a Member, Former
Member or Beneficiary from a trust established under this section 6.1 shall
offset payments which would otherwise be payable by the Company in the absence
of the establishment of such trust. Any such trust will conform to the terms of
the model trust described in Revenue Procedure 92-64, as the same may be
modified from time to time.

Section 6.2 Contributions to Trust.

If a trust is established in accordance with section 6.1, the Company shall make
contributions to such trust in such amounts and at such times as may be
specified by the Committee or as may be required pursuant to the terms of the
agreement governing the establishment and operation of such trust.

Section 6.3 Unfunded Character of Plan.

Notwithstanding the establishment of a trust pursuant to section 6.1, the Plan
shall be unfunded for purposes of the Code and ERISA. Any liability of the Bank,
the Company or another Employer to any person with respect to benefits payable
under the Plan shall be based solely upon such contractual obligations, if any,
as shall be created by the Plan, and shall give

 

16



--------------------------------------------------------------------------------

rise only to a claim against the general assets of the Bank, the Company or such
other Employer. No such liability shall be deemed to be secured by any pledge or
any other encumbrance on any specific property of the Bank, the Company or any
other Employer.

ARTICLE VII

ADMINISTRATION

Section 7.1 The Committee.

Except for the functions reserved to the Bank or the Board, the administration
of the Plan shall be the responsibility of the Committee. The Committee shall
have the power and the duty to take all actions and to make all decisions
necessary or proper to carry out the Plan. The determination of the Committee as
to any question involving the general administration and interpretation of the
Plan shall be final, conclusive and binding. Any discretionary actions to be
taken under the Plan by the Committee shall be uniform in their nature and
applicable to all persons similarly situated. Without limiting the generality of
the foregoing, the Committee shall have the following powers:

(a) to furnish to all Members, upon request, copies of the Plan and to require
any person to furnish such information as it may request for the purpose of the
proper administration of the Plan as a condition to receiving any benefits under
the Plan;

(b) to make and enforce such rules and regulations and prescribe the use of such
forms as it shall deem necessary for the efficient administration of the Plan;

(c) to interpret the Plan, and to resolve ambiguities, inconsistencies and
omissions, and the determinations of the Committee in respect thereof shall be
binding, final and conclusive upon all interested parties;

(d) to decide on questions concerning the Plan in accordance with the provisions
of the Plan;

(e) to determine the amount of benefits which shall be payable to any person in
accordance with the provisions of the Plan, to hear and decide claims for
benefits, and to provide a full and fair review to any Member whose claim for
benefits has been denied in whole or in part;

(f) to designate a person, who may or may not be a member of the Committee, as
“plan administrator” for purposes of the ERISA;

(g) to allocate any such powers and duties to or among individual members of the
Committee; and

(h) to designate persons other than Committee members to carry out any duty or
power which would otherwise be a responsibility of the Committee or
administrator under the terms of the Plan.

 

17



--------------------------------------------------------------------------------

Section 7.2 Liability of Committee Members and Their Delegates.

To the extent permitted by law, the Committee and any person to whom it may
delegate any duty or power in connection with administering the Plan, the Bank,
the Company, any Employer, and the officers and directors thereof, shall be
entitled to rely conclusively upon, and shall be fully protected in any action
taken or suffered by them in good faith in the reliance upon, any actuary,
counsel, accountant, other specialist, or other person selected by the
Committee, or in reliance upon any tables, valuations, certificates, opinions or
reports which shall be furnished by any of them. Further, to the extent
permitted by law, no member of the Committee, nor the Bank, the Company, any
Employer, nor the officers or directors thereof, shall be liable for any
neglect, omission or wrongdoing of any other members of the Committee, agent,
officer or employee of the Bank, the Company or any Employer. Any person
claiming benefits under the Plan shall look solely to the Employer for redress.

Section 7.3 Plan Expenses.

All expenses incurred prior to the termination of the Plan that shall arise in
connection with the administration of the Plan (including, but not limited to
administrative expenses, proper charges and disbursements, compensation and
other expenses and charges of any actuary, counsel, accountant, specialist, or
other person who shall be employed by the Committee in connection with the
administration of the Plan), shall be paid by the Bank.

Section 7.4 Facility of Payment.

If the Company is unable to make payment to any Member, Former Member
Beneficiary, or any other person to whom a payment is due under the Plan because
it cannot ascertain the identity or whereabouts of such Member, Former Member,
Beneficiary, or other person after reasonable efforts have been made to identify
or locate such person (including a notice of the payment so due mailed to the
last known address of such Member, Former Member, Beneficiary, or other person
shown on the records of the Employer), such payment and all subsequent payments
otherwise due to such Member, Former Member, Beneficiary or other person shall
be forfeited 24 months after the date such payment first became due; provided,
however, that such payment and any subsequent payments shall be reinstated,
retroactively, no later than 60 days after the date on which the Member, Former
Member, Beneficiary, or other person is identified or located.

ARTICLE VIII

AMENDMENT AND TERMINATION

Section 8.1 Amendment by the Bank.

The Bank reserves the right, in its sole and absolute discretion, at any time
and from to time, by action of the Board, to amend the Plan in whole or in part.
In no event,

 

18



--------------------------------------------------------------------------------

however, shall any such amendment adversely affect the right of any Member,
Former Member or Beneficiary to receive any benefits under the Plan in respect
of participation for any period ending on or before the later of the date on
which such amendment is adopted or the date on which it is made effective.

Section 8.2 Termination.

(a) The Company also reserves the right, in its sole and absolute discretion, by
action of the Board, to terminate the Plan, but only in the following
circumstances:

(i) Within thirty (30 days prior to or twelve (12) months after any Change in
Control Event; and

(ii) At such other time and in such other circumstances as may be permitted
under section 409A of the Code.

In such event, all benefits theretofore accrued shall be 100% vested, no further
benefits shall accrue, and undistributed benefits attributable to participation
prior to the date of termination shall, to the extent not in pay status, be
distributed in lump sum payments as soon as practicable following the effective
date of termination and, to the extent already in pay status, be maintained and
distributed in accordance with the payment election in effect, unless the Board
of Directors specifies otherwise in its resolution of termination in accordance
with the requirements of section 409A of the Code.

(b) Notwithstanding anything to the contrary in the Plan, the Plan shall
terminate automatically upon the occurrence of a Change in Control Event, or,
with respect to a Change in Control Event that is contemplated by a definitive
written agreement, upon the delivery to the plan administrator of a written
certification of the President and Chief Executive Officer of the Company that
all material conditions to the consummation of the Change in Control Event
contemplated by such definitive agreement have been satisfied or waived and the
closing of such transaction will occur within thirty (30) days thereafter. In
such event, undistributed benefits attributable to participation prior to the
date of termination shall be distributed as though each Member terminated
employment with the Bank, the Company and all other Employers as of the
effective date of termination of the Plan.

(c) The Company reserves the right, in its sole and absolute discretion, by
action of the Board, to suspend the operation of the Plan, but only in the
following circumstances:

(i) With respect to Supplemental ESOP Benefits, Restored ESOP Benefits,
Supplemental Retirement Benefits and/or Supplemental Savings Benefits to be
contributed and/or earned, as applicable, for the calendar years beginning after
the date of adoption of the resolution suspending the operation of the Plan; and

(ii) At such other time and in such other circumstances as may be permitted
under section 409A of the Code.

 

19



--------------------------------------------------------------------------------

In such event, no further benefits shall accrue following the effective date of
the suspense and any accounts in existence or other amounts payable prior to
such date shall continue to be maintained, and payments shall continue to be
made, in accordance with the provisions of the Plan.

(d) Except for any automatic termination provided for in the Plan, the Plan may
only be terminated by resolution of the Board or by written instrument signed by
an officer of the Company authorized by resolution of the Board to effect such
termination.

Section 8.3 Amendment or Termination by Other Employers.

In the event that a corporation or trade or business other than the Bank shall
adopt this Plan, such corporation or trade or business shall, by adopting the
Plan, empower the Bank to amend or terminate the Plan, insofar as it shall cover
employees of such corporation or trade or business, upon the terms and
conditions set forth in sections 8.1 and 8.2; provided, however, that any such
corporation or trade or business may, by action of its board of directors or
other governing body, amend or terminate the Plan, insofar as it shall cover
employees of such corporation or trade or business, at different times and in a
different manner. In the event of any such amendment or termination by action of
the board of directors or other governing body of such a corporation or trade or
business, a separate plan shall be deemed to have been established for the
employees of such corporation or trade or business, and any amounts set aside to
provide for the satisfaction of benefit liabilities with respect to Employees of
such corporation or trade or business shall be segregated from the assets set
aside for the purposes of this Plan at the earliest practicable date and shall
be dealt with in accordance with the documents governing such separate plan.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1 Construction and Language.

Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and the masculine
gender may be read to refer to the feminine gender or the neuter. Any reference
to an Article or section shall refer to an Article or section of the Plan,
unless otherwise indicated.

Section 9.2 Headings.

The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Agreement, the text shall control.

Section 9.3 Non-Alienation of Benefits.

Except as may otherwise be required by law, no distribution or payment under the
Plan to any Member, Former Member or Beneficiary shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether

 

20



--------------------------------------------------------------------------------

voluntary or involuntary, and any attempt to so anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same shall be void; nor shall
any such distribution or payment be in any way liable for or subject to the
debts, contracts, liabilities, engagements or torts of any person entitled to
such distribution or payment. If any Member, Former Member or Beneficiary is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge encumber or charge any such distribution or payment, voluntarily
or involuntarily, the Committee, in its sole discretion, may cancel such
distribution or payment or may hold or cause to be held or applied such
distribution or payment, or any part thereof, to or for the benefit of such
Member, Former Member or Beneficiary, in such manner as the Committee shall
direct; provided, however, that no such action by the Committee shall cause the
acceleration or deferral of any benefit payments from the date on which such
payments are scheduled to be made.

Section 9.4 Indemnification.

The Bank shall indemnify, hold harmless and defend each Member, Former Member
and Beneficiary, against their reasonable costs, including legal fees, incurred
by them or arising out of any action, suit or proceeding in which they may be
involved, as a result of their efforts, in good faith, to defend or enforce the
obligation of the Bank, the Company and any other Employer under the terms of
the Plan.

Section 9.5 Severability.

A determination that any provision of the Plan is invalid or unenforceable shall
not affect the validity or enforceability of any other provision hereof.

Section 9.6 Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions of the Plan shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of the Plan must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

Section 9.7 Governing Law.

The Plan shall be construed, administered and enforced according to the laws of
the State of New Jersey without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law. The
federal and state courts located in Bergen County, New Jersey shall have
exclusive jurisdiction over any claim, action, complaint or lawsuit brought
under the terms of the Plan. By accepting any payment under this Plan, the
Member and any other person claiming any rights under the Plan, agrees to submit
himself, and any such legal action as he shall bring under the Plan, to the sole
jurisdiction of such courts for the adjudication and resolution of any such
disputes. Any payments made pursuant to this Plan are subject to and conditioned
upon their compliance with 12 U.S.C. section 1828(k) and any regulations
promulgated thereunder.

Section 9.8 Withholding.

Payments from this Plan shall be subject to all applicable federal, state and
local income withholding taxes.

 

21



--------------------------------------------------------------------------------

Section 9.9 No Deposit Account.

Nothing in this Plan shall be held or construed to establish any deposit account
for any Member or any deposit liability on the part of the Bank. Members’ rights
hereunder shall be equivalent to those of a general unsecured creditor of each
Employer.

Section 9.10 Rights of Employees.

No Employee shall have any right or claim to any benefit under the Plan except
in accordance with the provisions of the Plan. The establishment of the Plan
shall not be construed as conferring upon any Employee or other person any legal
right to a continuation of employment or to any terms or conditions of
employment, nor as limiting or qualifying the right of an Employer to discharge
any Employee.

Section 9.11 Status of Plan Under ERISA.

The Plan is intended to be (a) to the maximum extent permitted under applicable
laws, an unfunded, non-qualified excess benefit plan as contemplated by section
3(36) of ERISA for the purpose of providing benefits in excess of the
limitations imposed under section 415 of the Code, and (b) to the extent not so
permitted, an unfunded, non-qualified plan maintained primarily for the purpose
of providing deferred compensation for highly compensated employees, as
contemplated by sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan is
not intended to comply with the requirements of section 401(a) of the Code or to
be subject to Parts 2, 3 and 4 of Title I of ERISA. The Plan shall be
administered and construed so as to effectuate this intent.

Section 9.12 Successors and Assigns.

The provisions of the Plan will inure to the benefit of and be binding upon the
Members and their respective legal representatives and testate or intestate
distributees, and each Employer and their respective successors and assigns,
including any successor by merger or consolidation or statutory receiver or any
other person or firm or corporation to which all or substantially all of the
assets and business of any Employer may otherwise be sold or otherwise
transferred.

Section 9.13 Compliance with Section 409A of the Code.

The Plan is intended to be a non-qualified deferred compensation plan described
in section 409A of the Code. The Plan shall be operated, administered and
construed to give effect to such intent. In addition, the Plan shall be subject
to amendment, with or without advance notice to Members and other interested
parties, and on a prospective or retroactive basis, including but not limited to
amendment in a manner that adversely affects the rights of Members and other
interested parties, to the extent necessary to effect such compliance.

 

22



--------------------------------------------------------------------------------

*                                         *                         
               *

 

23



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

BENEFIT MAINTENANCE PLAN OF HUDSON CITY SAVINGS BANK

(AS AMENDED AND RESTATED AS OF DECEMBER 31, 2008)

WHEREAS, Hudson City Saving Bank (the “Bank”) maintains the Benefit Maintenance
Plan of Hudson City Savings Bank (the “Plan”); and

WHEREAS, pursuant to Section 8.1 of the Plan, the Bank has the right to amend
the Plan at any time; and

WHEREAS, the Bank desires to amend the Plan to reflect that the Plan documents
the terms of multiple separate plans;

NOW THEREFORE, the Bank hereby amends the Plan as follows:

1. Section 1.23 of the Plan (relating to the definition of the term “Plan”) is
hereby amended to add the following after the first sentence thereof: “The Plan
documents the terms of multiple separate component plans as set forth in
Section 9.11.”

2. Section 9.11 of the Plan is hereby amended to read as follows:

Section 9.11 Separate Plans; Status Under ERISA.

(a) The Plan consists of separate component plans as follows:

(i) The Account Balance Make-Up Plan, which consists of those provisions hereof
pursuant to which Supplemental ESOP Benefits, Supplemental ESOP Death Benefits,
Supplemental Savings Benefits and Supplemental Savings Death Benefits are
provided. The amount of benefits provided under the Account Balance Make-Up Plan
and the Additional Account Balance Benefit Plan (as described in
Section 9.11(a)(ii)) shall be determined by taking into account the effect, if
any, of the letter agreements, dated December 24, 2012, entered into among the
Bank, the Company and certain Members, as amended; provided, however, that
notwithstanding anything to the contrary herein or any such letter agreement,
the Account Balance Make-Up Plan shall include and provide only amounts
(adjusted for income and losses) that could not be allocated to Members’
accounts under the ESOP or the other tax-qualified individual account plan due
to the Code Limitations.

(ii) The Additional Account Balance Benefit Plan, which consists of those
provisions hereof pursuant to which any Restored ESOP Benefits or other benefits
provided hereunder that relate to the ESOP or other tax-qualified individual
account plan are provided that are not provided under the Account Balance
Make-Up Plan.

(iii) The Retirement Benefit Make-Up Plan, which consists of those provisions
hereof pursuant to which Supplemental Retirement Benefits and Supplemental
Retirement Death Benefits are provided; provided, however, that the Retirement
Benefit Make-Up Plan shall include and provide only benefits that could not be
provided under the Retirement Plan due to the Code Limitations.

(iv) The Additional Retirement Benefit Plan, which consists of those provisions
hereof pursuant to which any Supplemental Retirements Benefits and Supplemental
Retirement Death Benefits are provided that are not provided under the
Retirement Benefit Make-Up Plan.

 

24



--------------------------------------------------------------------------------

(b) The Account Balance Make-Up Plan and the Additional Account Balance Benefit
Plan are separate account balance plans for purposes of Treasury Regulation
Section 1.3121(v)(2)-1(c)(1)(iii)(B) and such plans shall be administered
accordingly.

(c) The Plan and each component plan are intended to be (a) to the maximum
extent permitted under applicable laws, an unfunded, non-qualified excess
benefit plan as contemplated by section 3(36) of ERISA for the purpose of
providing benefits in excess of the limitations imposed under section 415 of the
Code, and (b) to the extent not so permitted, an unfunded, non-qualified plan
maintained primarily for the purpose of providing deferred compensation for
highly compensated employees, as contemplated by sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. Neither the Plan nor any component plan is intended to
comply with the requirements of section 401(a) of the Code or to be subject to
Parts 2, 3 and 4 of Title I of ERISA. The Plan and the component plans shall be
administered and construed so as to effectuate this intent.

(d) “Code Limitations” means the limitations imposed by one or more of Sections
401(a)(17), 401(k), 401(m), 402(g), 403(b), 408(k), or 415 of the Code or any
other limitation on contributions or benefits in the Code on plans to which any
of such sections apply.

IN WITNESS WHEREOF, Hudson City Savings Bank has caused this First Amendment to
the Benefit Maintenance Plan of Hudson City Savings Bank (the “Plan”) to be
adopted as of this 21st day of October, 2014.

 

HUDSON CITY SAVINGS BANK By:

/s/ Veronica A. Olszewski

 

25